Exceptions overruled. In this action of tort for the conversion of certain furniture and wearing apparel there was a verdict for the plaintiff. The defendant’s only exception is to the denial by the judge of the defendant’s motion to strike out the plaintiff’s testimony as to value. The motion, made at the close of the plaintiff’s cross-examination, was on the ground that the testimony was based upon replacement cost. The judge stated that he would instruct the jury properly at the right time that the weight of her testimony was for them to consider, and he did so instruct them. The substance of the defendant’s contention seems to be that the plaintiff’s testimony fell within the principle of Sullivan v. Boston Elevated Railway, 224 Mass. 405. Without recounting the testimony, it is enough to say that in our opinion the defendant’s contention is not sustained by the record. There was no definite adherence to her testimony given on cross-examination in preference to that given on direct.